Citation Nr: 0517927	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98-14 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $1,941.00, 
including whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.V.


ATTORNEY FOR THE BOARD

B. Tierney, Counsel
INTRODUCTION

The veteran had active service from July 1974 to June 1975. 

This appeal initially arose from a decision in June 1998 by 
the Committee on Waivers and Compromises at the Manchester, 
New Hampshire, VARO.  In that decision, the Committee denied 
waiver of recovery of an overpayment of compensation benefits 
in the calculated amount of $1,941.00.  

The Board remanded the issues that are the subject of this 
decision in April 2000, October 2000, and May 2003.  Review 
of the actions performed by the RO reveal that the mandates 
of those remands have been fulfilled.  Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Effective August 1988, the veteran was awarded additional 
benefits for his spouse and children.

3.  In October 1993, the veteran was rated incompetent, and 
P.V., his wife, was appointed fiduciary.

4.  R.V. and the veteran informed VA of their separation and 
pending divorce in January 1995 (1996) and July 1996.

5.  R.V. was appointed the veteran's fiduciary in August 
1996.

6.  The veteran and his wife P.V. were divorced in September 
1996.

7.  The veteran married D.V. in February 1998.

8.  The veteran or his fiduciary first notified the RO of his 
divorce in February 1998.

9.  In March 1998, the RO retroactively terminated the 
additional compensation allowance paid to the veteran for his 
spouse from October 1, 1996 until adding his new spouse as a 
dependent in March 1998, resulting in an overpayment of 
pension benefits in the calculated amount of $1,941.

10.  The $1,941 overpayment was not created solely due to VA 
administrative error.

11.  There is no indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the veteran in the 
creation of the $1,941 indebtedness. 

12.  Both VA and the veteran were at fault in the creation of 
the $1,941 overpayment, repayment of this debt would not 
result in undue financial hardship to the veteran or deprive 
him of the basic necessities of life, nor would it defeat the 
purpose for which the benefits were intended, and failure to 
recover the overpaid benefits would result in unfair gain to 
the veteran.  


CONCLUSION OF LAW

Recovery of the compensation overpayment in the calculated 
amount of $1,941 does not violate the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that the 
notice and duty-to-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) pertain to chapter 51 of title 
38, U.S. Code, and not to the statute at issue in this appeal 
-- chapter 53 of title 38, which contains its own notice 
provisions.  Thus, the Court held that VCAA does not apply in 
waiver cases.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  

I.  Factual Background

The veteran was awarded increased benefits for his dependent 
spouse and children in December 1988, effective August 1988.  
The notification letter included a warning that "You must 
notify us immediately if there is any change in the number or 
status of your dependents.  Failure to promptly notify the VA 
of a dependency change will result in the creation of an 
overpayment in your account."

In October 1993, the veteran was rated incompetent, and his 
wife, P.V., was appointed as his fiduciary.

In January 1995, P.V. submitted a statement to VA notifying 
them that she and the veteran intended to separate in 
February 1996 and file for divorce.  The Board notes that the 
letter is most likely erroneously dated January 1995 rather 
than 1996; however, there is no stamp showing the date of 
receipt at VA.

In August 1995, the veteran's debts were discharged in a 
Chapter 7 bankruptcy proceeding.  A February 2001 memorandum 
from the VA regional counsel's office notes that upon review 
of the records of the Bankruptcy Court, the veteran's 
overpayment post-was created after the veteran's bankruptcy 
discharge.

In February 1996, the veteran's wife and fiduciary, P.V. 
submitted and signed a status of dependents questionnaire 
that noted the veteran was still married to P.V.

In July 1996, the veteran submitted a statement to VA, 
cosigned by his sister R.V., noting that his wife had filed 
for divorce.  He requested that R.V. be appointed his 
fiduciary.

In August 1996, R.V. was appointed as his replacement 
fiduciary.

In June 1997, a field examiner noted that the veteran was 
living with his dependent children.  No comment upon the 
veteran's marital status was made but the veteran is not 
noted to have a dependent spouse.

In September 1997, the RO sent the veteran's fiduciary a 
letter noting a change in the status of the veteran's 
dependents.  On that notice, the RO noted that the veteran 
was "in receipt of additional benefits for the veteran's 
spouse and children.  You must notify us immediately if there 
is any change in the number or status of your dependents.  
Failure to promptly notify the VA of a dependency change will 
result in the creation of an overpayment in the veteran's 
account which must be repaid."

In February 1998, the veteran was remarried to D.V.  Within 
12 days of the marriage, the veteran's spouse notified the VA 
that the veteran had been divorced in September 1996 and then 
remarried in February 1998.  She noted that the veteran now 
had three more dependent children as a result of the 
marriage.

In March 1998, the RO retroactively terminated the additional 
compensation allowance paid to the veteran for his spouse 
from October 1, 1996 until adding his new spouse as a 
dependent in March 1998, resulting in an overpayment of 
pension benefits in the calculated amount of $1,941.

In October 1998, the veteran and R.V. testified before the 
Committee on Waivers and Compromises (COWC).  He asserted 
that he thought he was dealing with VA in good faith, having 
sent a letter regarding his pending divorce.  He asserted 
that during the July 1996 field examiner's visit to his house 
he was given a form to send in when his divorce was 
finalized.  Both R.V. and the veteran testified that the form 
was returned to VA, although they were nonspecific with 
respect to the date it was returned.

Court documents and newspaper clippings reveal the veteran 
pled guilty to nine counts of false statements to financial 
institutions, six counts of mail fraud, three counts of money 
laundering, and one count of bankruptcy fraud.  The offenses 
were committed over a nine-year period beginning in 1989.  
The veteran was sentenced to more than seven years in federal 
prison.

The veteran's wife and fiduciary, D.V., is currently in 
receipt of an apportionment of the veteran's compensation 
benefits pursuant to 38 C.F.R. §§ 3.665 (2004).

In January 2005, the veteran's representative argued that 
because the veteran had been held to be incompetent by VA he 
should not be held liable for the overpayment.

Analysis

The Court has held that the issue of the validity of a debt 
is a threshold determination which must be made prior to a 
decision on a request for waiver of the indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VA 
O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 
(1998).

In that regard, the Board notes that under 38 U.S.C. 
§ 5112(b)(10), the effective date of a reduction or 
discontinuance of compensation by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of last payment.  See also 
38 C.F.R. § 3.500(b)(2) (2004).  

The Court noted that, "[s]tated another way, when an 
overpayment has been made by reason of an erroneous award 
based solely on administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award."  
Erickson v. West, 13 Vet. App. 495, 499 (2000).  Thus, the 
initial question presented on appeal in this case is whether 
the overpayment at issue was due solely to error on the part 
of VA.  

Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. 
§ 3.500(b)(2).

In this case, the veteran properly notes that in January 1995 
or 1996 and then July 1996, he duly advised the RO of his 
pending divorce.  The evidence of record supports his 
contentions in this regard.  Additionally, the evidence shows 
the veteran was visited by a VA field examiner in June 1997. 

It is clear that the VA field examiner should have noted the 
change in the veteran's dependency status.  Failure to do so 
was administrative error.  See 38 U.S.C.A. § 5112(b)(2) (West 
2002); 38 C.F.R. § 3.501(d)(1) (2004) (providing that the 
effective date of discontinuance of compensation allowance to 
a veteran for a dependent spouse is the last day of the month 
in which the divorce occurred).  In other words, VA knew or 
should have known that the amount being paid to the veteran 
for a dependent spouse from June 1997, was erroneous.  See 
McColley v. West, 13 Vet. App 553 (2000).  Nonetheless, VA 
undisputedly failed to take appropriate action. 

In order to find sole administrative error on the part of VA, 
however, the evidence must reflect that the veteran neither 
had knowledge of, nor should have been aware of, the 
erroneous award.  Furthermore, neither his actions nor his 
failure to act must have contributed to the overpayment.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

In this case, because the veteran and more importantly his 
fiduciary continued to accept the same monthly payment, she 
knew or should have known that his payments had not been 
reduced to reflect the loss of a dependent spouse.  Thus, the 
Board must find that he, through his fiduciary, had either 
constructive or actual knowledge of the erroneous payment.  

Because the veteran knew or should have been aware that he 
was erroneously receiving an additional allowance for a 
dependent spouse, he should have contacted VA immediately to 
correct the error.  Because he continued to accept the 
erroneous payment for more than a year; however, his failure 
to act contributed to the overpayment.  In view of the 
foregoing, the Board must find that the overpayment at issue 
in this case was not due to sole administrative error. 
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  Because 
the veteran has not otherwise questioned the validity of the 
debt at issue here, and because the Board is satisfied that 
it was properly created, the question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
Narron v. West, 13 Vet. App. 223 (1999).  

The next issue for consideration is whether the $1,941 
overpayment at issue in this case should be waived.  In that 
regard, recovery of overpayment of any benefits made under 
laws administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

In other words, any indication that a claimant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases; only if a veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).  

In this case, while the record contains clear evidence of the 
veteran's fraud upon various financial institutions and the 
Bankruptcy Court, there is no indication of fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the instant overpayment.  Thus, the next 
issue to be addressed is whether a collection of the debt 
from the veteran would be contrary to the principles of 
equity and good conscience.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2003).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2003).

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
both with VA and the veteran.  As discussed above, the 
veteran was divorced in September 1996 but neither he nor his 
fiduciary promptly notified VA of his divorce.  Because the 
field examiner noted in June 1997 the lack of a dependent 
wife, the RO should have taken immediate action to terminate 
the veteran's spousal allowance, thus minimizing or 
eliminating the overpayment.  Since it did not do so, VA 
bears substantial fault for creating this overpayment.  

Although VA failed to take timely action to remove the 
veteran's former spouse from his pension award, the veteran 
nonetheless continued to accept an additional allowance for 
her for over a year, to which he and his fiduciary knew or 
should have known that he was not entitled.  Thus, both VA 
and the veteran bear responsibility in the creation of this 
debt.

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3) 
(2003).  In this respect, according to evidence of record, 
the veteran is currently incarcerated in the custody of the 
federal prison system.  As such, he has minimal monthly 
expenses and the basic necessities are provided to him.  
Despite being given the opportunity to do so, the veteran has 
submitted no additional information regarding this financial 
status, therefore the Board cannot evaluate his financial 
status with greater precision.  Based on the evidence of 
record, therefore, the Board finds that the surplus in the 
veteran's monthly income is indicative of his ability to 
repay his debt to VA.  

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2003).  In this case, the additional allowance paid to the 
veteran was intended to provide him with increased benefits 
for the purpose of providing for a dependent spouse.  Here, 
the record is clear that the veteran did not have a spouse 
after September 1996.  Thus, the Board finds that collection 
of the debt would not defeat the purpose of the benefits 
originally authorized.  38 C.F.R. § 1.965(a)(4) (2003).  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2003).  
In this case, the veteran clearly received additional VA 
benefits, namely a spousal allowance, to which he was not 
legally entitled after his divorce.  Waiver of this debt 
would therefore result in a windfall and produce unfair gain 
to the veteran.  The failure of the Government to insist on 
its right to repayment of this debt would result in the 
veteran's unjust enrichment at the expense of the taxpayer, 
and it would negatively impact other VA beneficiaries as 
resources for their care are certainly not unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. 
§ 1.965(a)(6) (2003).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that he did so.  

Finally, the Board finds that the status of the veteran as 
incompetent has little relevance to the issues under 
consideration.  The veteran had a duly appointed fiduciary 
who was responsible for insuring that the VA was informed of 
the status of the veteran's dependents to prevent the 
creation of an overpayment.  She had been informed of these 
duties on at least one occasion.  Her failure to act does not 
insulate the veteran from liability.  

After carefully weighing all relevant factors set forth 
above, and considering the benefit of the doubt doctrine set 
forth in 38 U.S.C.A. § 5107, the Board finds that recovery of 
the pension indebtedness, in the amount of $1,941, does not 
violate the principles of equity and good conscience.  Based 
on the above, the Board finds that the veteran bears some 
fault in the creation of this debt, that repayment of this 
amount would not result in undue financial hardship to him or 
deprive him of the basic necessities of life, nor would it 
defeat the purpose for which the benefits were intended, and 
failure to recover this portion of the overpayment would 
result in unfair gain to the veteran.  These factors dictate 
that as a matter of equity, his request for waiver of 
recovery of the $1,941 pension overpayment must be denied.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.  


ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $1,941 is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


